          Case 2:19-cv-02056-KJM-CKD Document 31 Filed 09/23/20 Page 1 of 2
                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA



BENJAMIN JUSTIN BROWNLEE,                         No. 2:19-cv-2056 KJM CKD P

                   Plaintiff,

           v.

D. HENRY, et al.,
                                                  ORDER & WRIT OF HABEAS CORPUS
                   Defendants.                    AD TESTIFICANDUM
                                          /

Benjamin Justin Brownlee, CDCR # BE-3069, a necessary and material witness in a settlement
conference in this case on October 22, 2020, is confined in California State Prison, Corcoran
(COR), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Deborah Barnes, by Zoom video conference from his place of
confinement, on Thursday, October 22, 2020 at 10:00 a.m.

                                  ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
           commanding the Warden to produce the inmate named above, by Zoom video
           conference, to participate in a settlement conference at the time and place above, until
           completion of the settlement conference or as ordered by the court. Zoom video
           conference connection information will be supplied via separate email.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is
           ordered to provide the new custodian with a copy of this writ.

        3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
           Office at California State Prison, Corcoran at (559) 992-7372 or via email.

        4. Any difficulties connecting to the Zoom video conference shall immediately be reported
           to Pete Buzo, Courtroom Deputy, at pbuzo@caed.uscourts.gov.

/////

/////

/////

/////

/////

/////
      Case 2:19-cv-02056-KJM-CKD Document 31 Filed 09/23/20 Page 2 of 2
                WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: September 22, 2020
                                              _____________________________________
                                              CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
